MEMORANDUM ***
To determine whether the rights assured Butler by the Eighth Amendment were violated, we must examine “ ‘whether force was applied in a good faith effort to maintain or restore discipline or maliciously and sadistically for the very purpose of causing harm.’ ” Whitley v. Albers, 475 U.S. 312, 320-321, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986) (quoting Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.1973)).
In Jeffers v. Gomez, 240 F.3d 845 (9th Cir.2001), filed this date, we described, in detail, the disturbance that occurred on September 27,1996 at California State Prison-Sacramento. We rejected the claims of Jeffers, another inmate who was wounded by rifle fire from a different correctional officer. Like Butler, Jeffers alleged Eighth and Fourteenth Amendment violations under circumstances sub*418stantially similar to those alleged by Butler here. We held that, accepting Jeffers’ version of the facts presented in the summary judgment proceedings, the district court erred in denying the correctional officers’ motions for summary judgment based on qualified immunity.
Applying the same reasoning to the case at bar, we hold that Butler failed to prove that Officer Plexico acted “maliciously and sadistically for the very purpose of causing harm” when he fired the shot that wounded him. Whitley, 475 U.S. at 320-321, 106 S.Ct. 1078. Accordingly, we reverse the judgment of the district court and remand with a direction to enter judgment in favor of Appellant.
REVERSED AND REMANDED.

 Tjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided for by Ninth Cir. R. 36-3.